David C. Harrison, Deputy Attorney General, and Anne X. Alpern, Attorney General,
You have requested our advice on whether a stairway “inclinator” comes within the terms of the Act of May 2, 1929, P. L. 1518, as amended, 35 PS §1341, commonly referred to as the Elevator Law.1
The inclinator under consideration consists of two seats, attached to a panel which rides on a track running the length of a staircase. Persons using this device sit on this seat, facing each other and by pushing a control button ride up or down the staircase.2
*360“Elevator” as defined in section 1 of the act means:
“... all the machinery, construction apparatus, and equipment used in raising and lowering a car, cage or platform vertically between permanent rails or guides, and shall include all . . . escalators, . . . and other lifting or lowering apparatus. . . .”
It is proper to regard this apparatus as moving vertically, since its purpose is to lift a passenger between two levels of a building. This view is reenforced by the specific inclusion of escalators which move at essentially the same angle. The machine under consideration also raises and lowers a platform, in this case the seats on which the passengers sit. Thus, two of the criteria of an “elevator” are met. The only remaining question is whether or not the platform is raised or lowered “between rails or guides.”
The track on which this device moves has a center groove running its length. A wheel runs in this groove to hold it on the track and prevent it from tipping sideways. The device thus does run between permanent guides, the two sides of the groove. These hold the inclinator to a fixed, rigid and permanent path, and in this respect it is identical to escalators and the other types of lifting mechanisms specifically mentioned by the act.3
Therefore, it is our opinion and you are accordingly advised that an inclinator, designed to raise and lower individuals between levels of a building running along and on the same angle as a staircase, is an elevator within the meaning of the Elevator Law and may be regulated by your department.

. Jurisdiction under this act for this purpose extends to all elevators except those in coal mines.


. There are also smaller, one-passenger models in which the passenger rides facing the bottom of the staircase.


. The situation here is different from that involved in Official Opinion No. 149 in which we ruled that a hoist which ran on a fixed horizontal track but which raised and lowered its load through holes in the floor, without guides, was not an elevator • since it was not “raising or lowering . . . vertically between permanent . . . guides”.